DETAILED ACTION
This action is in response to applicant's amendment filed 11/30/22.
The examiner acknowledges the amendments to the claims.
Claims 1, 3-21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to Applicant amendments filed 11/30/22, the rejection of claims 1, 7-8, 11-20 have been withdrawn.  However, for new claim 21, a new ground(s) of rejection is made as set forth below.

Claim Objections
Claims 3-5 are dependent upon a cancelled claim 2 and thus are considered incomplete.  See MPEP 608.01(n).  The examiner suggests changing the dependency of claims 3-5 to be dependent on claim 1 instead of claim 2.
Claims 4-5 are objected to because of the following informalities: 
Claim 4 recites “the introducer sleeve”  in line 1, however should instead read as --each introducer sleeve--, or --at least one of the introducer sleeves--, or something similar for clarification, since there’s not only one introducer sleeve but first and second introducer sleeves contained by the first tubing and the second tubing, respectively, in claim 1.  Appropriate correction is required.
Claim 5 recites “the introducer sleeve”  in line 2, however should instead read as --each introducer sleeve--, or --at least one of the introducer sleeves--, or something similar for clarification, since there’s not only one introducer sleeve but first and second introducer sleeves contained by the first tubing and the second tubing, respectively, in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Holt (U.S. Pat. No. 6,428,566) in view of Tieu (U.S. Pub. No. 2012/0259404).
Regarding claim 21, Holt discloses a vascular prosthesis system  (see Figures 1-4) comprising:
a vascular prosthesis 14 having a porosity region (see openings in stent 14; Figure 1);
a housing 16 containing the vascular prosthesis (see ring 16 in Figure 1 positioned over stent 14; it is noted that in col. 6, lines 61-65, Holt discloses that the number of rings 16 may be modified for increased flexibility, and therefore there may be three rings 16 as in Figure 3 positioned over stent 14 instead of two rings as shown in Figure 1, wherein the “housing” can be considered a ring 16 in between two other rings, such as in between the distalmost ring 16 (near delivery tip 46) and a more proximal ring 16 (closer to distal end 42 of shaft); and
a first tubing (distalmost ring 16 near delivery tip 46 in Figure 1) linked to a first end of the housing (via links 18), a second tubing (ring 16 proximal to said “housing” ring closer to distal end 42 of shaft) linked to a second end of the housing (via links 18); the vascular prosthesis being deliverable to a catheter through the first tubing or the second tubing (rings 16 are retracted relative to stent 14 in direction 56 as seen in Figure 2, such that the stent is deliverable through all the rings).  It is noted that “a catheter” is not positively recited, and instead is only functionally recited.  Therefore "deliverable to a catheter through the first tubing or the second tubing" constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner.  The Office submits that the device of Holt meets the structural limitations of the claim, and is capable of delivering the vascular prosthesis through the first tubing or the second tubing to a catheter, if the vascular prosthesis system is placed inside a catheter of a larger diameter than the system, wherein rings 16 are retracted relative to stent 14 in direction 56 as seen in Figure 2, such that the stent is deliverable through all the rings, and into the catheter.
	However, Holt does not disclose the vascular prosthesis having a lower porosity region and a higher porosity region, although Holt acknowledges in col. 4, lines 60-63 that other types of prostheses (stents) can be utilized.
	In the same field of art, namely vascular prosthesis systems (see paragraph [0002] of Tieu), Tieu teaches in Figure 22 a vascular prosthesis 200C that has a lower porosity region (portion of 200C having flow-diverting layer 202; see paragraph [104]) and a higher porosity region (other portion of 200C without flow-diverting layer 202).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the prosthesis of Tieu for the prosthesis of Holt, since doing so would yield predictable results, namely maintaining the passage of flow through vasculature.
	



Allowable Subject Matter
Claims 1, 6-20 are allowed 
Claims 3-5 objected to, as discussed above, but would be allowed if rewritten to address the objections set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, teaches or renders obvious, in combination with the claim language in claims 1, 8, and 16, the first tubing and second tubing each containing an introducer sleeve.  None of the prior art of record, alone or in combination, teaches or renders obvious, in combination with the claim language in claim 6, the first tubing and second tubing each being coiled.  None of the prior art of record, alone or in combination, teaches or renders obvious, in combination with the claim language in claim 9, a first pusher connected to a first section of the vascular prosthesis, and a second pusher connected to a second section of the vascular prosthesis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771